 

“Ease 1:20-cv-01773-SKO Document1 Filed 12/16/20 ‘Page 1 of 14

 

—— ) . DEC 1 5 7020
Jooe Muyo VWehkenlez

CLERK, U ISTRICT COURT

"1/079 O67 ee ser

Priso ber ; DEPUTY CLERK
7. 90%. OF FOOF

-Address-er Place of Confinement .

 

Note: Ifrepresented by an attorney, write attorney’s name, address & telephone number

United States District Court

oe EASTERN DISTRICT OF CALIFORNIA

 

 

SQ0k. L. Heke oez - CASENO. of. Lo-cye| 773-SkO(4 (He
Full Name (First, Middle, Last) 7 . (to be supplied by the Clerk of the
, — United States District Court)

~4

 

a “tm, Petitioner,
{ vs. . :
OS /at) IBWUL. Mh | PETITION FOR
Name of Warden ~ WRIT OF HABEAS CORPUS
(or other authorized person having custody of petitioner) o PURSUANT TO 28 U.S.C. § 2241
23 BY A PERSON IN FEDERAL CUSTODY

Respondent.

 

PLEASE COMPLETE THE FOLLOWING (check the appropriate number)::

This petition concems:

1. a conviction CAUTION: If you are attacking a federal conviction,

2. a sentence a sentence or judgment, you must

3. Jail or prison conditions first file a direct appeal or motion under

-—- prison discipline 28 U.S.C. § 2255 in the federal court which
a parole problem entered judgment.

Se other
RECEIVED

BrGeishdltde WRIT OF HABEAS CORPUS PURSUANT-TO 28 U.S.C. § 224) BY.A PERSON IN FEDERAL CUSTODY

Page | of 5
{ STRICT COURT 1
ag SuERK US DIS) OF CALIFORNIA PETITION

E
By ( .__DEPUTY CLERK

 

 

Die
 

(1)
(2)

(3)

(4)

(5)

(6)

(7)
(8)

(9)

a you did appeal, answer the following for each appeal:

~£ase 1:20-cv-01773-SKO Document1 Filed 12/16/20 Page 2 of 14

Place of detention: RLS SLs SX 0x. LI, Meyeheor, kA
Npmmeaps lg tionaf cnyaf pr vires; posed sentence: 4 3, Dyot Konutt For (hk {Via -

Atlas OKI TON) Dinan
Offe pseGan nd 4 ni BB Y@ICL yy ee for ei ib Ar 06)

 

gs ay oO P ae ay of the 5 PaNEE Wh foun of ~™, yoann
SY) "

What was your plea (check one): Not guilty ( ) Guilty a Nolo contendere (_)

Kind of trial (check one): mry () AAA Iudge only)
ed

 

Did you appeal from the judgment of conviction or the imposition of sentence: Yes () No (vw

MA
FIRST APPEAL:
Name of court:
Gtounds raised (list each):
1) ALA

2)

 

 

Result/Date of result:

 

SECOND APPEAL:
Name of court:
Grounds raised (list each):
1) M/A.
2)

 

 

 

Result/Date of result:

 

~¥

GROUNDS FOR THIS 28 U.S.C. § 2241 PETITION

State CONCISELY every ground on which you claim that your sentence is being executed in an illegal
manner, Summarize briefly the facts supporting each ground a

So

CAUTION: Ifyou fail to set forth all grounds in this petition, you may be barred from presenting
uF additional grounds at a later date.

 

+

PETITION FOR WRIT OF HABEAS CORPUS PURSUANT TO 28 U.S.C. § 2241 BY A PERSON IN FEDERAL CUSTODY

GROUND ONE ee PULL, ane Kauslivye 70 Qua2d AF”
 

 

_ fase 1:20-cv-01773-SKO Document1 Filed 12/16/20 Page 3 of 14

lass fuer Leatody Jac! Kireolit to thin of sinoueonmerd

Supporting FACTS for GROUND ONE (tell your story BRIEFLY without citing cases or law).

“ CAUTION: You must state facts, not conclusions, in support of your grounds. A rule of

thumb to follow is -- who did exactly what to violate your rights at what time or
place, ,

SR SPIT OF FIAT, CLIT IES

 

 

 

a

 

 

a GROUND TWO

 

MWA

“Supporting FACTS for GROUND TWO (tell your story BRIEFLY without citing cases or Jaw).

 

 

 

LL A

LLLT

 

 

ADMINISTRATIVE APPEALS

(10) Have you presented the claims raised in Question #9 of this petition to prison officials in a prison
administrations appeal?

Yes (WS No( ) Ifyour answer is no, explain why not: AL Me

 

If your answer is yes, answer the following for each administrative appeal:

FIRST ADMINISTRATIVE APPEAL Level of appeal: Khel Zé SM) (oP ~8
Grounds raised Cispeschy iy, 0 4p Kuen hre {Io Kee bohy Sail Lhd

“7

2)
Result/Date of result: DIATE LA. 7. XOLO

 

 

 

 

 

SECOND ADMINISTRATIVE APPEAL Level of appeal:
Grounds raised {list each): x
1) LSLA ‘
2) L VM Lax
“Result/Date of result_

 

 

PETITION FOR WRIT OF HABEAS CORPUS PURSUANT TO 28 U.S.C. § 224] BY A PERSON IN FEDERAL CUSTODY
Page 3 of 5

THIRD ADMINISTRATIVE APPEAL Level of appeal:
Grounds raised (list each): AMA.

 
 

(11)

(12)

(13)

(14)

Result/Date of result:

Case 1:20-cv-01773-SKO Document1 Filed 12/16/20 Page 4 of 14

-
7

 

 

1) . . : “
2) LAL
Result/Date of result: N/PAE

 

FOURTH ADMINISTRATIVE APPEAL Level of appeal:
Grounds raised (list each):

 

 

 

 

1)

2) ahs
Result/Date of result: __. MAL
ist the grievance process completed? Yes( ) No( )

PREVIOUS PETITIONS

Have you filed previous petitions for habeas corpus under 28 U.S.C. § 2241 or 28 U.S.C. § 2255, or any
other applications, petitions or motions with respect to the claims raised in Question #9 of this petition?

Yes( ) No(W~
If your answer to Question #12 was yes, give the following information for each previous petition:

FIRST PREVIOUS PENT ION
Name of court: J
Nature of proceeding:

Grounds raised (list each):
roun ian ist each) A YA
2)

 

 

 

 

SECOND PREVIOUS PETITION
Name of court:
Nature of proceeding: .
Grounds raised (list each):
1) MA.
2)
Result/Date of result:

 

 

 

 

 

Ifthe claims raised in Question #9 of this petition concern your conviction or sentence, explain why you
are filing your petition pursuant to § 2241 instead of § 2255.

Ly.
WA

 

 

 

 

(15)

PETITION FOR WRIT OF HABEAS CORPUS PURSUANT TO 28 U.S.C. § 2241 BY A PERSON IN FEDERAL CUSTODY
Page 4 of 5 |

Age you presently represented by counsel?

L
 

a

‘ Case 1:20-cv-01773-SKO Document1 Filed 12/16/20 Page 5 of 14

x
ee

Yes ( ) No ( )

If so, provide your attorney’s name, address, and telephone number:

WA

zt

(16) Ifyou are seeking leave to proceed in forma pauperis, have you completed the application setting forth
the required information?

Yes (s -  Nov( )

‘Note: If your answer is no, you must send a $5.00 filing fee to the court with your petition.
/

 

 

~¥

WHEREFORE, petitioner prays that the court grant petitioner relief to w che my bee may be entitled i in
pears Seller” 8 GO fafa (OW LAOH ede, ane o/

/) Ve :
gO (Ph LE Ee OR fa OS ade An 7) :

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct.

ot

 
 

Za. 8. KCK

(Date)

Quo Se. Lebionnrt

   

ignature of Petitioner)

. (Signature of Attorney, if ary

 

PETITION FOR WRIT OF HABEAS CORPUS PURSUANT TO 28 U.S.C. § 2241 BY A PERSON IN FEDERAL CUSTODY
Page 5 of 5
 

Case 1: APRESS befhn MA AA dL AF 6 of 14
Shaken of Farts

“Asoc AULA 70 Lela! ~WuGY Latstocky
Skul KOCH.

 

 

M1 mipoonk 10 SOK Ld. THOR LOLA
SWAMP OF L7M LOMO" Li AO Shut KPROS
C07 Oly S(Ayhs. &170_L0 Says). 107 Lak 10
yn) Set” CL anyarbruvnkt 7) (BOF? Kus OCLs

Y Sky Saal lL? Peo) AGT 3. 70 &. #5 7 MD
Lo BOT Chu 07 Ad “Ry x month, LO OhKy,

MUO STRAW via Dkt reed or p ZS.
AULD 70 LOL NOP “ryysaoonm kit A L'a
AREY SO EIU...

WITKK. OVWR. MAG QC ~ 71 [erlex a KW. oh
non Us WMA 10 Sikps Kb B99 Our shal ~ KMRK
TOMA Pu OL OTA TAU OF LY PMOUNENE.
LL KO AK DRL A kth. ALO IN 10 ClakgA
ZO Leh bfRUUM OL? PYFUOCOUNRLA, KJOS RE

_L0 Wh ¥ mGot ke ROO 10 ays. (PR EXQUIAHO)

FAT TRIN DktPR OF LL.9.L0LT é LA” VS. WIS"

fe bk. LA Ole?S 7 IGLO. HL EET O Thr

PRO Lakh» Otfeé SHOPS fig leank, Uigtk F410uR =
RIK ki 8. AL MUAY TO 7 LL MIKA CROP Thiy Pkhkb
OkekS Su Homkh Khighrthhs Date. 72 10 dbdA a,
MUL) PAR © INO) Sal ulaky POOR.

TR Jol mort, Leo LAE mors. ah
JO Okt, KOTMOSE EO! ogy POR TOO PP 30 tO) LO
LO. AOABD KE 1D, #8 BRF TOP KIKT KiERO. #5, forshy
LUURO, (Tikit LO ontys LOD RI Aaya. Suatyakt
Het tO LAY (OPA WOO LO Sadia, Hata 9

7,
     

   

   

  

     

UL GEEIP _* OUR FT WS [SHOT LOT

0

MI AESip Af OV LYS fC.
Ly Shek. LEO HOM. Honk cayoniuonmbent._|

SOON V SUVA, ALS KS. Dist LEXL8 DY7BI |

(Hal k7 MLS). An srnnitehiy tee ahighk 20
_ He Tne mR thom JOP csiotods. 2/ &. Kildoon.

LLA SELELBGY, LL7 k. KL RS FPA, OZ 468. ALGCLIPVL ):

DAR Ko. Yates Khao of Fkioonds,, G8 F 3d Y3AC52

4WPY, HUT ).
. Jouk Alvariado-t" ke le de:
"71079. OGT

 

 

 

 

 

 

 
 

Case 1:20-cv-01773-SKO Document1 Filed 12/16/20 Page 8 of 14

Alvarado-Melendez 71079-067 . 4A-228 12-7-2020

This is your response from DSCC:

Good afternoon,

To help explain Alvardo- Melendez's computation there are three attached PSIN the first his sentence w
the FSA GCT applied.

Second PSIN add the Jail credit

Third PSIN shows the current computation with 81 days of dis-allowance taken from the computation.
The current PRD is Correct as it is in sentry

This is from Records: .

Your comp is correct. You Judgment ina criminal.case J&C) was on-8/18/2015. Date computation began
You were given jail credit fromf4- 11-2013 tSBi7.2015% 859 total prior credit time_] =TAne May “his
So really, your computation started 4-12-2013. Your J&C said you were given one hundred fifty -one
(151) months. .

Your comp started on aaTz-2 Gadd "12 months AST=2014.- + Youget 54. Cee

 

‘4-12-2015-36 months 4-11-2016 you. URGE

Look at your Sentence Monitoring Good time data sheet. | broke it down for you. 4-12-2013

plus 151 months put your out date at 11-09- 2015ftake away 598 das good timejequals release
day 3-21-2024. BO days TC

- Again your comp started with jail credit on 4-12-2013 + 151 months judgment = 11-9-2025 out
date — 598 days = 3-21-2024. Your release date is correct.
 

a

 

 

_ PSIN Case 1:20-cv-01773-SKO Document 1 Filed 12/16/20 Page 9 of 14 88°! °F!
pscc4 * SENTENCE MONITORING * 12-07-2020 ©
PAGE 001 OF 001 * NEW INDEPENDENT SENTENCE COMPUTATION - FSA * 12:09:38
SENTENCE PROCEDURE: [40803559 PLRA SENTENCE
TERM IN EFFECT....: ¥: | M: fib: | . DCB...... : [08-18-2015.
TIE CONVERTED..... > Y¥: 12 M: 7 D: | DoB......:][
D: 4596
PROJ GCT TO AWARD.: 648 ANNUAL AND 31 PRORATED = 679 = TOTAL
DISALLOW / FORFEIT: [| ANNUAL AND [PRORATED
FINAL GCT AWARDED.: 648 ANNUAL AND 31 PRORATED = 679 TOTAL
PRORATE GCT FROM..: 04-12-2025 THRU: 11-09-2025
uw Ite Gfort Jabe
MJAIL- CREDIT. FROM. .: A,
FROM..: ; —————-——} AL
FROM..: [| THRU: [ (IC DAYS. -h/859°

INOP TIME  FROM..: | THRU: | INOP DAYS: [|
GED UNSAT FROM..: | ~ THRU:

FROM. .: THRU:

 

 

6 MONTH/ 10% DATE.: / PROJ SRD.: 12-31-2023
(TWO-THIRDS DATE? . . : fO8=31=202Tj EFT......1 11-09-2025
DAYS OVERSERVED...: / HARDCOPY. : |N:

_ $5803 CHECK _INMATE'S EDI RECORD FOR GED UNSAT - WILL AFFECT SRD FOR PLRA

G0005

TRANSACTION SUCCESSFULLY COMPLETED - CONTINUE PROCESSING IF DESIRED

https://bop.tcp.doj.gov:9049/SENTRY/JLPSSNO.do

12/7/2020
 

{

Case 1:20-cv-01773-SKO Document1 Filed 12/16/20 Page 10 of 14

ATWIQ 540*23 *

PAGE 002

SENTENCE MONITORING * 12-07-2020

* COMPUTATION DATA * 11:43:38
AS OF 12-07-2020 :

REGNO..: 71079-067 NAME: ALVARADO-MELENDEZ, JOSE

-------- ~----CURRENT

COMPUTATION NO: 010 ----------------~---------

COMPUTATION 010 WAS LAST UPDATED ON-05-19-2020 AT DSC AUTOMATICALLY
COMPUTATION CERTIFIED ON 10-20-2015 BY DESIG/SENTENCE COMPUTATION CTR

THE FOLLOWING JUDGMENTS, WARRANTS AND OBLIGATIONS ARE INCLUDED IN
CURRENT COMPUTATION 010: 010 010

DATE COMPUTATION BEGAN.......... :
TOTAL TERM IN EFFECT............ :
TOTAL TERM IN EFFECT CONVERTED..:
EARLIEST DATE OF OFFENSE........ :

JAIL CREDIT

TOTAL PRIOR

CREDIT TIME........ ot
TOTAL INOPERATIVE TIME.......... :
TOTAL GCT EARNED AND PROJECTED..:
TOTAL GCT EARNED.........0002005- :

STATUTORY RELEASE DATE PROJECTED:

ELDERLY OFFENDER TWO THIRDS DATE: f03=3

EXPIRATION FULL TERM DATE.......

TIME SERVED

PERCENTAGE OF FULL TERM SERVED..:
PERCENT OF STATUTORY TERM SERVED:

PROJECTED SATISFACTION DATE..... :
PROJECTED SATISFACTION METHOD...:

GO0002

..: 02-03-17 DIS GCT

f
POn €~€8
a ot? ord our $n
08-18-2015—-+,2 duke the Ja) 7
151 MONTHS
12 YEARS 7 MONTHS

12-18-2012 The dalt Your Com -
besan

 
      
  

FROM DATE
(04-11-2013

THRU DATE
OB-17= 20157

324
03-21-2024, i
34-2021
: @dP092025
7 YEARS 7 MONTHS 27 DAYS
60.8
69.9

  

03-21-2024
GCT REL

E/RPL, 03-12-19 DIS/GCT E/CCA

3/28/2020 RPC'D FSA E/JKR.5-19-2020 UPDTD GCT.E/KAN |

MORE PAGES TO FOLLOW

I~ P- date Com? beer a
t 151 morkh Sen trace
Hp- TeLORS 02 Bose date
~ $49 days of Geel Filene

ee eel

hew Ce heose date eff Oe ad

 
 

- "+ PSIN

 

Page lof 1 |
Case 1:20-cv-01773-SKO Document1 Filed 12/16/20 Page 11 of 14
DSCc4 * SENTENCE MONITORING ~ * 12-07-2020
PAGE 001 OF 001 * NEW INDEPENDENT SENTENCE COMPUTATION - FSA * 12:09:58

SENTENCE PROCEDURE: J4080. 3559 PLRA SENTENCE
TERM IN EFFECT....: ¥: [. =m: fStop: [
TIE CONVERTED.....: Y: 12 M: 7 Di ° ‘

| | 7 D: 4596"
PROJ GCT TO AWARD. :(648) ANNUAL AND 31 PRORATED = 679 TOTAL
DISALLOW / FORFEIT: [81 ANNUAL AND [0 PRORATED = 81 ~— TOTAL
FINAL GCT AWARDED.: 567° ANNUAL AND 31 PRORATED = 598 TOTAL
PRORATE GCT FROM..: 04-12-2025 THRU: 11-09-2025

   

_ JAIL CREDIT FROM..: |04=1152013! THRU: |
FROM..: THRU:

FROM..: | ~—~—sSTHRU: [ JC DAYS..: [8592
INOP TIME FROM..: | THRU: INOP DAYS: |

GED UNSAT FROM..:[ | ~THRU: [|
FROM. .: | "THRU:

 

08=17=20157

  

 

6 MONTH/ 10% DATE.: / PROJ SRD.: 03-21-2024
TwO THIRDS DATE...: 08-31-2021 EFT......2: 11-09-2025
DAYS OVERSERVED...: . HARDCOPY. : |N:

$5803 CHECK _INMATE'S EDI RECORD FOR GED UNSAT - WILL AFFECT SRD FOR PLRA
G0005 TRANSACTION SUCCESSFULLY COMPLETED - CONTINUE PROCESSING IF DESIRED

https://bop.tcp.doj.gov:9049/SENTRY/JIPSSNO.do 12/7/2020
 

-" PSIN Page 1 of 1
| Case 1:20-cv-01773-SKO Document1 Filed 12/16/20 Page 120f14 "

DSCC4 * ' SENTENCE MONITORING - * 12-07-2020
PAGE 001 OF 001 * NEW INDEPENDENT SENTENCE COMPUTATION - FSA * 12:08:29

SENTENCE PROCEDURE: |4080 3559 PLRA_ SENTENCE

TERM IN EFFECT....: Y: M: fi5ip: Oe DCB......: [08-18-2015

TIE CONVERTED..... SY: 12 M7 Dr * ; | DOB...... nn
D: 45960

PROJ GCT TO AWARD.: 648 ANNUAL AND 31 PRORATED = 679 TOTAL

DISALLOW / FORFEIT: [ANNUAL AND | _ PRORATED

FINAL GCT AWARDED.: 648 ANNUAL AND 31 PRORATED = 679 TOTAL

PRORATE GCT FROM. .: (08-18-2027/ THRU: {03=17=2028

‘JAIL CREDIT FROM..: [° ~~ THRU: [

FROM..: [~~ ~THRU: |

FROM..: [~~ THRU: | tt™—~—S JC DAYS..:[
INOP TIME FROM..:[ THRU: [SS INOP DAYS: [

 

GED UNSAT FROM..: THRU: [

FROM. .: [thu [oO
6 MONTH/ 10% DATE.: / '  !PROI—SRD-:-.05=08-2026)
StWO-THTROS. OATE.-5-1 015 0722024. LEFT ne 03 = 1722028!
DAYS OVERSERVED. , HARDCOPY. : |N:
$5803 | CHECK INMATE'S EDI RECORD FOR GED _UNSAT - WILL AFFECT SRD FOR PLRA

 

Gd005 TRANSACTION SUCCESSFULLY COMPLETED - CONTINUE PROCESSING IF DESIRED

https://bop.tcp.doj.gov:9049/ SENTRY/J1PSSNO.do 12/7/2020
 

 

f
+. Case 1:20-cv-01773-SKO Document1 Filed 12/16/20 Page 13 of 14
ATWIQ 542*22 * SENTENCE MONITORING * 12-07-2020
. PAGE 001 OF 001 *. GOOD TIME DATA * 11:44:49
: . AS OF 12-07-2020
REGNO...: 71079-067 NAME: ALVARADO-MELENDEZ, JOSE
ARS 1...: ATW A-DES PLRA
COMPUTATION NUMBER..: 010 PRT ACT DT:
- LAST UPDATED: DATE.: 05-19-2020 FACL..: DSC CALC: AUTOMATIC
UNIT...........2-2222: 4A QUARTERS............: D44-228U
DATE COMP BEGINS....: 08-18-2015 COMP STATUS.........: COMPLETE
TOTAL JAIL CREDIT...: 859 » ? TOTAL INOP TIME.....: 0
CURRENT REL DT......: 12-20-2024 FRI EXPIRES FULL TERM DT: 11-09-2025
@®ROTHSAELSPACT-“DE~ ROBE 2.0.24 THU. PROJ SATISF METHOD..: GCT REL
ACTUAL SATISFACT DT.: : ACTUAL SATISF METHOD:
DAYS REMAINING...... : . FINAL PUBLC LAW DAYS:
GED PART STATUS.....: DEPORT ORDER DATED..:
aoe eer nr ren GOOD CONDUCT TIME AMOUNTS --------------------3rr rrr
cor he .
START pier STOP fp, MAX POSSIBLE TO ACTUAL TOTALS VESTED VESTED
. DATE / DATE OPN DIS FFT DIS FFT AMOUNT DATE
pron thf 12 04-12-2013 04-11-201412 54 54

VY 04-12-2014 04-11-20152¥ 54 108
04-12-2015 04-11-201638 54 162

 

My 04-12-2016 04-11-20174% 54 189 ~27
(0 04-12-2017 04-11-201860 54 243 \
Gi 04-12-2018 04-11-20197i) 54 270 -27
(@4%04-12-2019 04-11-202074 54 324 . /
@6'04-12-2020 04-11-20219¢ 54 -27
04-12-2021 04-11-2022i%/% 54 -
O04 12-2022 04-11-2023 54 674 f1
fpq 04-12-2023 04-XX-XXXXXXX 54 —¢ i
Wyy04-12-2024 04-11-2025/44 54 |
jgf 04-12-2025 11-09-2025 é¢7 31 La4Qo
ox 67 “
TOTAL EARNED AMOUNT... 1.02... eee cece eee eee ence cee e eee eed 324
TOTAL EARNED AND PROJECTED AMOUNT...:..... 0.0 e eee ee eee ee cere 598
a ; ¢ rte = [2 fort prt Taonths
ce hear date of he ne se" fhm a.
| | yea" : goo ‘

181 morth, 5 adlef

GO005 TRANSACTION ee COMPLETED - CONTINUE PROCESSING IF DESIRED

ve

o
&?
 

Case 1:20-cv-01773-SKO ‘Document 1. Filed 12/16/20 Page 14 of 14°

disapproval, the key passage of one of the earlier decisions. In addition, Jones, which limited
Bradley to its facts, made clear that-both Lange and Bradley continue{1996 U.S. App. LEXIS 15} .

"to support the proposition that where the legislature has prescribed "truly" alternative —
punishments for a single criminal act, satisfaction of one type of punishment precludes
imposition of the other. Jones, 491 U.S. at 382-84, »

Apparently accepting the continued force of Lange and Bradley, the Government nevertheless
attempts to distinguish them on the ground that since Versaglio was under no duty to pay the fine
until after the Government released his assets, his early payment did not operate to fulfill his
sentence. We reject this argument. déazdefendantsstimenderedshiniselfatonthercustodyafthesprison
authorities-beforesthe:dayshe-wa afequired: toidos ourtawould,seriously-entertain:the:notion:that.

the=defendant:shouldanotsreceive.cteditsformtimiessenved: Likewise, since the defendant paid the fine
in full, and received a satisfaction of fine judgment signed by the United States Attorney's Office, he
has "suffered one of the alternative punishments to which alone the law subjected him.” Lange, 85
U.S. at 176. Moreover, the dissenters in Lange argued that the defendant in that case should not

   
        

  

 

 

 

-have been able to preclude imposition of imprisonment because{1996 U.S. App. LEXIS 16} "much

reason exists to suppose" that he had induced the court clerk to deposit the fine in the Treasury
"early" just to be able to avoid the alternative of imprisonment. Lange, 85 U.S. at 200 (Clifford, J.,
with whom Strong, J., joins, dissenting). The Lange majority evidently thought this circurnstance was

_ of no consequence.

Thus, even if it were possible for the Government now to return the fine to Versaglio, the rule of
Lange and Bradley would preclude imposition of the alternative punishment of imprisonment.

lll. Revision of the Amount of the FineEven though payment of the fine precludes imposition of
imprisonment, a further question arises as to whether the amount of the fine may now be revised in
light of the invalidity of the imprisonment. At first glance, the language of Lange would seem to

-preclude such a revision, since the Court said that upon payment of the fine, the power of the

sentencing court was "gone." Lange, 85 U.S. at 176. However, Jones explicitly rejected a literal
reading of that statement, characterizing it as dicta. See Jones, 491 U.S. at’ 382-83. Jones and
DiFrancesco have limited Lange and Bradley{1996 U.S. App. LEXIS 17} to their context, in which a
sentencing court attempted to impose imprisonment upon a defendant who had satisfied the
alternative punishment of a fine. No issue was raised in either Lange or’ Bradley as to a sentencing
court's power to revise the amount of a fine in light of the unavailability of imprisonment. Indeed,
such a revision could not even have been considered in Lange because the fine imposed was the .
statutory maximum of $ 200. See Lange, 85 U.S. at 164.

In some circumstances, we have upheld the authority-of a sentencing court to revise upward (85
F.3d 949} one component of a sentence after another component-was held to have been invalidly
imposed. See United States v. Medina, 74 F.3d 413, 417-18 (2d Cir. 1996) (permitting increased
sentence on related count after invalidation of sentence on count charging violation of 18 U.S.C. § |

* 924(c)); United States v. Diaz, 834 F.2d 287, 290 (2d Cir. 1987) (same), cert. denied, 488 U.S. 818;
102 L. Ed. 2d 35, 109 S. Ct. 57 (1988); see also United States v. Bohn, 959 F.2d 389, 394-95 (2d

Cir. 1992) (permitting consideration of imprisonment after reduction of fine); United States v. Young,
932 F.2d 1035, 1037-38 (2d Cir. 1991) (permitting consideration{1996 U.S. App. LEXIS 18} of fine
after invalidation of restitution). We have done so only where the revised sentence would be
imposed on a count that was the same as, or related to, the count on which a component of the
sentence was invalidated and only where the aggregate sentence was not "so severe as to create an

- undue risk of deterring others from subsequent challenges to sentence components that might be

unlawful." Bohn, 959 F.2d at 395. In permitting such revisions after successful challenges to a

A02CASES 7 2

© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the
restrictions and terms and conditions of the Matthew Bender Master Agreement.
